Citation Nr: 0722689	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-40 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to service-connected skin disability 
affecting the crotch and groin areas.  

2.  Entitlement to an effective date earlier than December 
12, 2003, for the grant of service connection for scars of 
the thighs.  

3.  Entitlement to an effective date earlier than December 
12, 2003, for an increased rating to 30 percent disabling for 
service-connected skin disability affecting the crotch and 
groin areas.  

4.  Entitlement to a higher initial evaluation for scars of 
the thighs, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from January 1993 to January 
1997.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection for scars of the thighs effective 
from December 12, 2003, and assigning a 10 percent initial 
evaluation for that disorder; granting an increased 
evaluation for a skin disorder affecting the crotch and groin 
areas to 30 percent disabling effective December 12, 2003; 
and denying service connection for a sleep disorder.  A 
Travel Board hearing before the undersigned Veterans Law 
Judge was held at the RO in August 2006.

The issues of entitlement to service connection for a sleep 
disorder, and to a higher initial evaluation for scars of the 
thighs is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required on his part.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for scars 
of the thighs was not received prior to December 12, 2003. 

2.  Subsequent to an October 2000 Board decision denying a 
higher initial evaluation for a skin disorder affecting the 
crotch and groin areas, the veteran first submitted a 
subsequent claim for an increased evaluation on December 12, 
2003.  

3.  The weight of the evidentiary record supports the 
presence of constant itching due to a skin disorder affecting 
the crotch and groin areas, beginning from December 12, 2002.  


CONCLUSIONS OF LAW

1.  An effective date earlier than December 12, 2003, for the 
grant of service connection for scars of the bilateral thighs 
is denied as a matter of law. 38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.400 (2006).

2.  An effective date of December 12, 2002, but no earlier, 
is granted for an increased evaluation to 30 percent 
disabling for service-connected skin disorder affecting the 
crotch and groin areas.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Codes 7806-7813 
(2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The claim for an earlier effective date for service 
connection for scars of the thighs is here denied as a matter 
of law, based upon the absence of dispute as to the relevant 
facts.  38 U.S.C.A. § 5110(a); 38 C.F.R. §  3.400.  
Specifically, the veteran does not dispute that he first 
submitted a claim for service connection for scars of the 
thighs on December 12, 2003.  There is also no dispute that 
this date is more than a year following the veteran's January 
1997 date of separation from service.  Under these 
circumstances, there is no basis in law and regulations for a 
grant of service connection for scars of the thighs earlier 
than December 12, 2003.  The veteran's claim of entitlement 
to an effective date earlier than December 12, 2003, is thus 
a dispute with the governing law and regulations, and not 
with the facts to support his claim.  Absent a basis in the 
law and regulations for an earlier effective date in the 
veteran's case, there is no reasonable possibility that 
additional notice and development assistance will further the 
claim.  Hence, any question of prejudice to the veteran due 
to inadequate notice and assistance in development of the 
claim is obviated. 

Precisely the same analysis applies with regard to any 
question of prejudice to the veteran due to inadequate notice 
and assistance in development of the claim for an earlier 
effective date for the grant of an increased evaluation to 30 
percent for a skin disorder affecting the crotch and groin 
areas, to the extent the veteran seeks an effective date 
earlier than December 12, 2002, or earlier than one year 
prior to the date of receipt of his claim.  The veteran 
submitted his claim for an increased evaluation on December 
12, 2003.  The Board herein grants an earlier effective date 
of December 12, 2002.  The veteran's claimed entitlement to a 
still earlier effective date based upon an allegation of 
clear and unmistakable error (CUE) in an August 1997 RO 
decision is not permitted as a matter of law, as discussed 
below, based on the factthat the 10-percent initial rating 
assigned by that August 1997 decision was subsumed by the 
October 2000 Board decision affirming the 10 percent 
evaluation, following the veteran's appeal of that 10 percent 
initial rating assigned by the RO in August 1997.  See Duran 
v. Brown, 7 Vet. App. 216, 224 (1994).   

With regard to development of that portion of the claim for 
an earlier effective date for grant of an increased 
evaluation for skin disorder affecting the crotch and groin 
areas, for which there might be a reasonable possibility that 
additional notice and development assistance would further 
the claim (i.e., not disallowed as a matter of law), the 
Board herein grants the complete allowable benefit, with the 
grant of an effective date one year prior to the date of 
receipt of claim for increased rating.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Accordingly, with the complete 
grant of the allowable benefit under the law, there is no 
reasonable possibility that additional development would 
further the claim.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
However, as discussed, VCAA notice and assistance may be of 
no benefit in the claims here adjudicated, and hence 
prejudice cannot be present.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The Board here 
addresses effective date, and other downstream issues from 
service connection are not otherwise applicable.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II. Effective Date Claims

A.  Pertinent Law and Regulations Governing Effective Dates
Assigned with Grants of Service Connection and
Increased Ratings

The effective date of a grant of service connection shall be 
the date of receipt of claim or the date at which entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Where a claim for service connection is received 
within one year after separation from service and that claim 
is granted, then the effective date for service connection is 
the day following the date of separation from service.  
38 C.F.R. § 3.400(b)(2).  The effective date for the grant of 
a higher rating for a service-connected disability is the 
earliest date it was factually ascertainable that the higher 
rating was warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o).

B.  Claim for Earlier Effective Date for Service Connection
for Scarring of the Thighs

The veteran's original claim for service connection for 
scarring of the thighs was received on December 12, 2003.  
There is no basis in law for assignment of an earlier 
effective date than December 12, 2003, for service connection 
for that disorder in this case.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The veteran separated from service in 
January 1997, which is over one year prior to the date of 
receipt of claim.  Accordingly, absent a dispute as to 
pertinent facts, the claim for an earlier effective date for 
service connection for scars of the bilateral thighs must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

C.  Claim for Earlier Effective Date for Increased Evaluation
for Skin Disorder Affecting the Crotch and Groin Areas

By an August 1997 decision, the RO granted service connection 
for skin disorder affecting the crotch and groin areas and 
assigned an initial service-connected disability evaluation 
of 10 percent, effective from January 19, 1997, which was the 
day following the date of the veteran's separation from 
service.  The veteran appealed that decision and the Board by 
an October 2000 decision denied a higher initial evaluation.  
The veteran, on December 12, 2003, submitted a claim for an 
increased evaluation for the skin disorder affecting the 
crotch and groin areas.  The RO, by the appealed May 2004 
decision, granted a 30 percent evaluation effective from the 
December 12, 2003, date of receipt of the claim for an 
increased rating.  

The veteran contends, in part, that he should be granted the 
increased rating to 30 percent back to the date of his 
initial claim in 1997, based on clear and unmistakable error 
(CUE) in the August 1997 initial decision granting service 
connection for skin disorder affecting the crotch and groin 
areas.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a).  He 
asserts that the RO was in error in that decision by not 
granting a 30 percent evaluation, rather than the 10 percent 
evaluation granted at that time.  However, because that 
August 1997 RO decision was appealed to the Board and the 
Board issued a decision specifically denying the increased 
rating, the 10 percent evaluation assigned by the RO in 
August 1997 was "appealed to and affirmed by" the Board, 
and hence that 10 percent rating determination was 
"subsumed" by the Board decision.  As a result, as a matter 
of law, no claim of CUE can exist with respect to that RO 
decision.  Duran v. Brown, supra.  To allow otherwise would 
be to permit proscribed collateral review of a final decision 
of the Board.  Id., citing Smith v. Brown, 35 F.3rd 1516, 
1521 (Fed. Cir. 1994).  Therefore, his claim of entitlement 
to an earlier effective date based upon alleged CUE in the 
August 1997 RO decision must be denied as a matter of law.  
See Sabonis, supra.

As noted, the effective date for an increased rating for a 
service-connected disorder may be granted within a year prior 
to the date of receipt of the increased rating claim, 
provided the record establishes (i.e., it is "factually 
ascertainable") that the higher evaluation is warranted at 
such an earlier date.  38 C.F.R. § 3.400(o).  In fact, the 
record contains VA treatment records which may help to 
ascertain whether such an earlier effective date is 
warranted.  

A December 17, 2002, VA treatment record informs that the 
veteran then had a worsened eczematous rash in the left 
axillary area and the medial thighs, with active eczema and 
redness.  Unfortunately, a more detailed description is not 
provided.  The veteran complained of increased itching and 
the need to scratch, causing interference with sleep to the 
extent of his developing a sleep disorder.  The examiner did 
not express doubt about these symptoms.  (The presence of a 
sleep disorder secondary to the veteran's skin disorder is a 
subject of remand, below.)  

Upon a further VA treatment on October 23, 2003, the examiner 
noted that the veteran had continued intertrigo now affecting 
the groin and armpits.  The left armpit was quite 
erythematous.  There was also generalized xerosis.  The 
extent of the veteran's discomfort and itching was not 
touched upon by the examiner in that treatment record.  

In both those treatment records, the veteran was noted to be 
prescribed topical creams, including steroidal creams.  
Systemic steroidal therapy was not prescribed.  

The same physician from those two treatments conducted a VA 
examination for compensation purposes in December 2003, to 
address the veteran's skin disorder affecting the crotch and 
groin areas.  The physician then provided these observations:

The patient has a KOH positive, scaling eruption 
over the medial thighs, the inguinal folds, the 
suprapublic area, but also involving the genital 
area and the scrotum in particular.  There is much 
lichinification, thickening of the skin, oozing, 
fissuring, and bloody discharge.  The 
undergarments the patient is wearing today are 
stained from blood and discharge from the rash.  
The area affected by the rash is 20 x 20 inches in 
the anterior pelvic area.  The eruption is tender 
when palpated, particularly the oozing, 
hemorrhagic areas.  The eruption has become 
severely disfiguring, at this time almost 
repugnant. . . . 

The examiner then noted that the veteran continued to apply 
three different creams for the condition.  Again, no systemic 
therapy was reported.  At the examination, the veteran 
reported increasing symptoms since 1998, with more itching 
and increasing discomfort.  The examiner detailed the 
veteran's complaints of embarrassment with itching and having 
to scratch his groin when in public, and being awakened at 
least half a dozen times per night by itching.  The examiner 
did not discount these self-reported symptoms.   

The veteran's skin disorder affecting the crotch and groin 
areas has been rated under 38 C.F.R. § 4.118, Diagnostic Code 
7813, for dermatophytosis.  

During the year interval prior to December 12, 2003, the 
schedular criteria for skin disorders changed.  See 67 Fed. 
Reg. 49596 (July 31, 2002) (effective August 30, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
VA must consider both the former and the current schedular 
criteria, because the amended version may only be applied as 
of its effective date and, before that time, only the former 
version of the regulation may be applied.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis is to be rated as 
scars, disfigurement, etc. or on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, DC 7813 
(effective prior to Aug. 30, 2002).  His skin disorder was 
thus appropriately rated under DC 7806 as dermatitis or 
eczema.  




Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
10 percent rating if there was exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating required exudation or constant itching, 
extensive lesions, or marked disfigurement. 

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis is to be rated as 
disfigurement of the head face, or neck (DC 7800), scars (DCs 
7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806).  
38 C.F.R. § 4.118, Diagnostic Code 7813 (2006).

Pursuant to the revised criteria for DC 7806, a 10 percent 
rating is warranted for at least 5 percent, but less than 20 
percent of the entire body affected, or at least 5 percent 
but less than 20 percent of exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 months.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Diagnostic Code 7806 (2006).

Based on the treatment records for the year prior and the 
record of examination in December 2003, the Board believes 
there is sufficient evidence to factually ascertain that 
constant itching was present, to warrant a 30 percent rating 
under the prior Diagnostic Code 7806, for the year prior to 
the December 12, 2003, date of receipt of claim.  
Accordingly, a grant of an effective date of December 12, 
2002, is hereby granted for a 30 percent evaluation for the 
veteran's skin disorder affecting the crotch and groin areas.  

As discussed above, the law as applicable in this case does 
not allow an earlier effective date than December 12, 2002.  
See 38 C.F.R. § 3.400.  




ORDER

An effective date for the grant of service connection for 
scars of the thighs earlier than December 12, 2003, is denied 
as a matter of law.

An effective date of December 12, 2002, is granted for an 
increased rating to 30 percent for a skin disorder affecting 
the crotch and groin areas.  


REMAND

Regarding the veteran's sleep disorder claim, A private 
physician in July 2002 provided an evaluation of the veteran 
for a sleep disorder and complaints of daytime sleepiness.  A 
neurological examination revealed no aphasia or dysarthria.  
No thyroid disease was detected.  Recent blood work was noted 
to be negative.  Neurocognitive symptoms of sleep apnea were 
present, including occasional morning headache and short-term 
memory loss.  There was no family history of sleep disorders.  
The examiner did note that the veteran worked three different 
jobs for a combined 60 hours per week, and that this resulted 
in his working various shifts.  The veteran also reported 
drinking at least four large mugs (of at least sixteen ounces 
each) of coffee daily.  The examiner assessed probable sleep 
apnea syndrome and possible periodic limb movement disorder, 
but also assessed shift-work sleep disorder.  The examiner 
recommended a sleep study.  

A private polysomnography study was conducted in November 
2002.  There was no evidence of sleep apnea syndrome.  A low 
oxygen saturation was present in both wakefulness and sleep, 
possibly associated with an underlying lung disease.  There 
were frequent periodic limb movements during sleep, with 
resulting electrographic arousal and "significant sleep 
compromise architecture."

What has not been answered by these evaluations is whether 
the veteran's limb movements in sleep are associated with his 
service-connected skin disorder affecting the crotch and 
groin areas.  The veteran contends that itching and 
discomfort associated with the skin disorder affecting the 
crotch and groin areas result in sleep impairment.  The Board 
believes it reasonable to suspect  that if such itchiness and 
discomfort are present at night and bothering the veteran, 
this would result in limb movements shown on polysomnographic 
examination as interfering with sleep.  However, the Board is 
not authorized to draw medical conclusions without 
independent evidence in support thereof.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Because that 
question of a causal association between the service-
connected disorder and a distinct sleep disorder has not yet 
been answered by the medical record, remand for such an 
evaluation is required.  

Regarding the veteran's service-connected scars of the 
thighs, he contends that he is entitled to a higher initial 
evaluation than the 10 percent assigned.  A December 2003 VA 
examiner informed, in effect, that the veteran's thigh scars 
were superficial, were not tender or painful, were not 
unstable, were not associated with underlying soft tissue 
damage, and did not affect functioning.  However, that 
examiner did characterize them as "extremely disfiguring" 
and "involv[ing] much of the medial thighs bilaterally."  
The record also reflects that the veteran is a large 
individual.  The veteran's service-connected scars, as 
medically described, are appropriately rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7802, for scars other than of the 
head, face, or neck, which do not limit motion.  Under that 
code, only a 10 percent evaluation is permitted, and is 
assigned where the scars cover an area in excess of 144 
square inches. 

However, a note following DC 7802 provides that separate 
ratings are to be assigned for separate extremities, to be 
combined under the rules governing combined ratings in 
38 C.F.R. § 4.25.  Hence, if the scars for each of the thighs 
cover in excess of 144 square inches, the veteran would be 
entitled to two separate 10-percent ratings for his service-
connected scars of the thighs.  VA examiners have not 
sufficiently described or recorded measurements of the scars 
to allow the Board to ascertain whether two 10 percent 
ratings are in order.  Accordingly, a further examination is 
required detailing the extent, in square inches, of the 
veteran's service-connected scars of the thighs.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to inform 
of any additional treatment or evaluation 
for his scars of the thighs and his sleep 
disorder, and to provide any additional 
evidence or information which may further 
his remanded claims.  With the veteran's 
assistance, all indicated, unobtained VA 
and private medical records should be 
requested.  All records and responses 
received should be associated with the 
claims folder.  

2.  Thereafter, the veteran should be 
afforded an appropriate examination to 
address the nature and etiology of any 
current sleep disorders.  The claims 
folder must be available to the examiner 
in conjunction with the examination.  The 
examiner should note pertinent medical 
records, including that of the July 2002 
sleep disorder examination (for possible 
sleep apnea), and the November 2002 
polysomnography report.  For separately 
for each sleep disorder found (if any) the 
examiner should answer the following:

a.  What is the nature of the sleep 
disorder?

b.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the sleep disorder 
was caused or aggravated (permanently 
increased in severity) by the 
veteran's service-connected skin 
disorder affecting the crotch and 
groin areas, or is such causation or 
aggravation unlikely (i.e., less than 
50 percent probability)?  

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

e.  The examiner should provide 
complete explanations for his/her 
opinions.

3.  Thereafter, the veteran should be 
afforded an appropriate examination to 
address the nature and extent of his scars 
of the thighs.  The claims folder must be 
available to the examiner in conjunction 
with the examination.  The examiner should 
note pertinent medical records, including 
the December 2003 VA skin examination.  In 
addressing the veteran's service-connected 
scars of the bilateral thighs, the 
examiner must separately address each 
thigh.  Thus, separately for each thigh, 
the examiner should answer the following:  

a.  Describe the scars of the thigh.  
Are they superficial, or alternatively 
do they affect underlying tissue or 
are they associated with underlying 
soft tissue damage; do they affect 
functioning; are they tender or 
painful; are they stable?

b.  Are they disfiguring, and if so to 
what degree?

c.  For each thigh, how many square 
inches do the scars cover?  
Specifically for each thigh, is the 
scar tissue in excess of 144 square 
inches (the area equivalent to a 12 
inch by 12 inch square)?  

d.  The examiner should provide 
complete explanations for his/her 
opinions.

4.  Thereafter, the RO should readjudicate the 
remanded claims de novo.  Staged ratings 
should be considered to address initial 
schedular evaluations, pursuant to Fenderson 
v. West, 12 Vet. App. 119 (1999).  If any of 
the benefits sought are not granted to the 
veteran's satisfaction, the veteran should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


